DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion in the claims of the limitations directed to: a handle that extends from the base and the vehicle window, through an opening in the screen, and into the vehicle; wherein the handle moves the base of the slider as claimed in claim 1 and a longitudinally extending rod that extends from the vehicle window, through an opening in the screen, and inside the vehicle as claimed in claims 8 and 13. Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Gregory Cooper on 6/8/2022.
The application has been amended as follows: 
Line 2 of claim 7 is amended to “a longitudinally extending rod is not extended through the opening in the screen when”.
In line 4 of claim 11, “longitudinally-extending” is removed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle window treatments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.Z./Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612